DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/30/22.
Claims 1-28 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/24/22, 3/2/21 and 10/20/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 9/30/22 with respect to claims 1-28 have been considered but are not persuasive.

	Applicant argued in page 17-18 that prior art does not teach the concept of a pulse cycle that includes an emission by a visible source and further includes an emission by one of a first, second, or third spectral source as claimed

Examiner disagree on this because Blanquart Fig. 1-7 [0044] electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation. [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. It will be appreciated that other light emitters 100 may be used in FIG. 1 without departing from the scope of the disclosure, such as digital or analog based emitters. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources shown in Blanquart Fig. 1-7 and [0044] with this waveband disclosed in Zuzak [0200] and [0287] with predictable results
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Richardson (U.S. Pub. No. 20140267653 A1).

Regarding to claim 1 and 21:

1. Blanquart teach a method comprising: actuating an emitter to emit a plurality of pulses of electromagnetic radiation according to a pulse cycle, (Blanquart Fig. 1 through [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources, such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)
wherein the emitter comprises a plurality of electromagnetic radiation sources comprising: (Blanquart Fig. 1 through [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)
a visible source that emits electromagnetic radiation within a visible waveband; (Blanquart [0044] electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation. [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. It will be appreciated that other light emitters 100 may be used in FIG. 1 without departing from the scope of the disclosure, such as digital or analog based emitters)
detecting electromagnetic radiation with a pixel array of an image sensor to generate a plurality of exposure frames; (Blanquart [0045] FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image)
wherein the pulse cycle comprises an emission by the visible source (Blanquart [0044] electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation. [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. It will be appreciated that other light emitters 100 may be used in FIG. 1 without departing from the scope of the disclosure, such as digital or analog based emitters) 

Blanquart do not explicitly teach a first spectral source that emits electromagnetic radiation within a waveband from about 900 nm to about 1000 nm; and one or more of a second spectral source that emits electromagnetic radiation within a waveband from about 513 nm to about 545 nm or a third spectral source that emits electromagnetic radiation within a waveband from about 565 nm to about 585 nm; and applying edge enhancement to edges within at least one exposure frame of the plurality of exposure frames; and further comprises an emission by one or more of the first spectral source, the second spectral source, or the third spectral source. 

However Zuzak teach a first spectral source that emits electromagnetic radiation within a waveband from about 900 nm to about 1000 nm; (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Zuzak Fig. 18 [0313] the present invention can include a light 
emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results)
and one or more of a second spectral source that emits electromagnetic radiation within a waveband from about 513 nm to about 545 nm or a third spectral source that emits electromagnetic radiation within a waveband from about 565 nm to about 585 nm; (Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0336] The full spectral sweep method is now described. To utilize the practical wavelength range of the system, the full spectral sweep method sweeps bandpass illuminations having 10 nm bandwidths from 450 nm to 650 nm in 4 nm increments. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results)
and further comprises an emission by one or more of the first spectral source, the second spectral source, or the third spectral source. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak in video/camera technology. One would be motivated to do so, to incorporate a first spectral source that emits electromagnetic radiation within a waveband from about 900 nm to about 1000 nm. This functionality will accommodate multispectral imaging.

The combination of Blanquart and Zuzak do not explicitly teach and applying edge enhancement to edges within an exposure frame of the plurality of exposure frames;

However Richardson teach and applying edge enhancement to edges within an exposure frame of the plurality of exposure frames; (Richardson [0008] FIGS. 3A and 3B illustrate a system and method for enhancing edges within an image in a light deficient environment. Richardson [0054] the system responds to high gain situations by requiring greater edge differentiation before enhancement. In low gain and low noise situations the system can interpret smaller differences as edges and enhance them appropriately. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak and Richardson in video/camera technology. One would be motivated to do so, to incorporate applying edge enhancement to edges within an exposure frame of the plurality of exposure frames. This functionality will accommodate quality image.

Regarding to claim 2 and 22:

2. Blanquart teach the method of claim 1, Blanquart do not explicitly teach further comprising: detecting the edges within the at least one exposure frame of the plurality of exposure frames; retrieving from memory a known conversion gain and an applied sensor gain for the pixel array; calculating a threshold magnitude of noise acceptable in the exposure frame based on the known conversion gain and the applied sensor gain for the pixel array; and adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame.

However Richardson teach further comprising: detecting the edges within the at least one exposure frame of the plurality of exposure frames; (Richardson [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream. Richardson [0063] the applied sensor gain to assess an expectation for the magnitude of noise within an image frame created by said sensor and using said noise expectation to control the edge enhancement application. A stream of images may be created by sequentially combining a plurality of the image frames)
retrieving from memory a known conversion gain (Richardson [0066] may include
computing the expected noise, knowing the conversion gain of each pixel within
the pixel array the applied sensor gain and the voltage range of the digitizer) and an applied sensor gain (Richardson [0054] d.sub.high and d.sub.low are set in the
software. d.sub.high is based on the amount of gain added to the sensor) for the pixel array; (Richardson Fig. 6B [0064] FIG. 3B the method 300 may comprise sensing
reflected electromagnetic radiation with said pixel array, wherein said pixel array
generates image data at 330) 
calculating a threshold magnitude of noise acceptable in the at least one exposure frame (Richardson [0065] FIGS. 3A and 3B the degree of applied edge enhancement may be governed by a digital gain factor applied to the detected edges, which depends on expected [threshold magnitude] noise. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) based on the known conversion gain (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) and the applied sensor gain (Richardson [0054] d.sub.high and d.sub.low are set in the software. d.sub.high is based on the amount of gain added to the sensor) for the pixel array; (Richardson Fig. 6B [0064] FIG. 3B the method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330) and adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame. (Richardson [0033] the resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement. [0034] In this particular algorithm, the gain factor, g, is the product of two positive, real components, referred to as .alpha .. sub.i and .beta.; g=.alpha .. sub.i.beta. [0035] Therefore the final luminance representation, Y.sub.i, is given by: Y.sub.i=y.sub.i+.alpha .. sub.i.beta.d.sub.i [0036] The .alpha .. sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste. [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 3 and 23:

3. Blanquart teach the method of claim 1, Blanquart do not explicitly teach wherein applying the edge enhancement to the edges within the at least one exposure frame of the plurality of exposure frames comprises: extracting luminance data from the at least one exposure frame; detecting the edges within the exposure frame; applying a gain factor to the detected edges within the at least one image frame to generate modified edge data; and merging the luminance data and the modified edge data. 

However Richardson teach wherein applying the edge enhancement to the edges within the at least one exposure frame of the plurality of exposure frames comprises: (Richardson [0063] the applied sensor gain to assess an expectation for the magnitude of noise within an image frame created by said sensor and using said noise expectation to control the edge enhancement application. A stream of images may be created by sequentially combining a plurality of the image frames. [0065] FIGS. 3A and 3B may include providing edge enhancements as disclosed herein. The edge enhancement may comprise a plurality of enhancements within the original image generated by the pixel array that correspond to variations of noise due to variations in photo-signal) extracting luminance data from the at least one exposure frame; (Richardson [0022] acutance refers to the local contrast around sudden transitions in luminance. This may be artificially enhanced within image processing pipelines (ISPs) in a process known as edge enhancement. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) detecting the edges within the at least one exposure frame; (Richardson [0027] This disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) applying a gain factor to the detected edges within the image frame to generate modified edge data; (Richardson [0067] FIGS. 3A and 3B the digital gain factor may be assessed locally for each pixel, or within a local group of pixels. In an Page 12 implementation, the digital gain factor may be determined for a whole frame, based on the applied sensor gain. In an implementation, the digital gain factor may be derived from a comparison of an edge strength parameter to the expected noise located near each pixel) and merging the luminance data and the modified edge data. (Richardson [0033] the resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement)

Regarding to claim 4 and 24:

4. Blanquart teach the method of claim 1, Blanquart do not explicitly teach further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor.

However Richardson teach further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor. (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)

Regarding to claim 5:

5. Blanquart teach the method of claim 1, Blanquart do not explicitly teach wherein applying the edge enhancement comprises applying the edge enhancement in response to the at least one exposure frame comprising more than a threshold magnitude of noise. 

However Richardson teach wherein applying the edge enhancement comprises applying the edge enhancement in response to the at least one exposure frame comprising more than a threshold magnitude of noise. (Richardson [0027] this disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 6:

6. Blanquart teach the method of claim 1, Blanquart do not explicitly teach wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise.

However Richardson teach wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise. (Richardson [0027] this disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)

Regarding to claim 7:

7. Blanquart teach the method of claim 1, Blanquart do not explicitly teach further comprising detecting the edges within the at least one exposure frame of the plurality of exposure frames by: applying a spatial filter to the at least one exposure frame, wherein the spatial filter is a Gaussian filter; extracting a luminance plane from the at least one exposure frame; generating a difference plane by subtracting the spatially filtered version of the at least one exposure frame from the luminance plane; and detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency.

However Richardson teach further comprising detecting the edges within the at least one exposure frame of the plurality of exposure frames by: (Richardson [0024] one implementation involves first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the un-sharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance. Richardson [0063] the applied sensor gain to assess an expectation for the magnitude of noise within an image frame created by said sensor and using said noise expectation to control the edge enhancement application. A stream of images may be created by sequentially combining a plurality of the image frames) applying a spatial filter to the at least one exposure frame, wherein the spatial filter is a Gaussian filter; extracting a luminance plane from the at least one exposure frame; generating a difference plane by subtracting the spatially filtered version of the at least one exposure frame from the luminance plane; and detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency. (Richardson [0029] FIG. 1, in the un-sharp mask method, a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane. Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 8:

8. Blanquart teach the method of claim 1, Blanquart do not explicitly teach further comprising detecting the edges within the at least one exposure frame of the plurality of exposure frames by: applying a spatial filter to the at least one exposure frame, wherein the spatial filter is a Gaussian filter; and applying an edge detect operator kernel to the spatially filtered version of the at least one exposure frame. 

However Richardson teach further comprising detecting the edges within the at least one exposure frame of the plurality of exposure frames by: (Richardson [0024] One implementation involves first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the un-sharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream. Richardson [0063] the applied sensor gain to assess an expectation for the magnitude of noise within an image frame created by said sensor and using said noise expectation to control the edge enhancement application. A stream of images may be created by sequentially combining a plurality of the image frames) applying a spatial filter to the at least one exposure frame, wherein the spatial filter is a Gaussian filter; and applying an edge detect operator kernel to the spatially filtered version of the at least one exposure frame. (Richardson [0029] FIG. 1, in the un-sharp mask method, a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane. Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 9:

9. Blanquart teach the method of claim 1, Blanquart do not explicitly teach further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the at least one exposure frame, wherein calculating the gain factor comprises calculating based on: voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; a known conversion gain for the pixel array; an absolute overall linear gain applied to the image sensor; and a strength adjuster setting received from a user.

However Richardson teach further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the at least one exposure frame, (Richardson [0036] the .alpha .. sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) wherein calculating the gain factor comprises calculating based on: voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; (Richardson [0037] to decide what .alpha. should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.Vie-) and the ADC voltage swing, W, (in V), are known) a known conversion gain for the pixel array; (Richardson [0040] once K is known it may be used to predict the magnitude of the noise expectation, .sigma .. sub.i (in ON) for pixel. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) an absolute overall linear gain applied to the image sensor; (Richardson [0038] where n=the number of ADC bits and G is the absolute overall linear gain applied on the sensor. If G is in logarithmic units (dB) the expression) and a strength adjuster setting received from a user. (Richardson [0036] the .alpha .. sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste)

Regarding to claim 10:

10. Blanquart teach the method of claim 1, Blanquart do not explicitly teach further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the at least one exposure frame, wherein calculating the gain factor comprises: plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains; identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph; predicting a magnitude of noise expectation based on the calibration factor; and calculating the gain factor based on the predicted magnitude of noise expectation and a strength adjust setting received from a user.

However Richardson teach further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the at least one exposure frame, (Richardson [0033] the resultant difference plane is effectively a highpass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement. Richardson [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) wherein calculating the gain factor comprises: plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains; (Richardson [0039] the sensor design parameters are unknown, K can be determined empirically by plotting photon transfer curves of noise (in DN.sup.2) versus signal (in ON) for a broad range of gains. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph; (Richardson [0039] the sensor design parameters are unknown, K can be determined empirically by plotting photon transfer curves of noise (in DN.sup.2) versus signal (in ON) for a broad range of gains. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain) predicting a magnitude of noise expectation based on the calibration factor; and (Richardson [0037] to decide what .alpha. should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.Vie-) and the ADC voltage swing, W, (in V). Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) calculating the gain factor based on the predicted magnitude of noise expectation (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) and a strength adjust setting received from a user. (Richardson [0036] the .alpha .. sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste)

Regarding to claim 11:

11. Blanquart teach the method of claim 1, wherein detecting the electromagnetic radiation comprises reading out data during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart [0064] FIG. 2A illustrates the frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the
downwards slanted edge being the sensor bottom row 214. The time between the last
row readout and the next readout cycle may be called the blanking time 216. It should
be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a
metal coating or any other substantially black layer of another material type). These
covered pixel rows may be referred to as optical black rows 218 and 220)

Regarding to claim 12:

12. Blanquart teach the method of claim 1, wherein actuating the emitter comprises instructing the emitter to cycle at least a portion of the plurality of electromagnetic radiation sources on and off according to the pulse cycle, wherein the pulse cycle is adjustable (Blanquart Fig. 4) based on user input. (Blanquart Fig. 1 through [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled. Blanquart [0102] there are imaging conditions where the light is controlled and even provided by a user. In a system where the light is controlled by the user, it is advantageous to provide emissions of light that are known to the user, and may be only a portion of the electromagnetic spectrum or a plurality of portions of the full electromagnetic spectrum. Calibration remains important in order to meet the expectations of the users and check for faults within the system)

Regarding to claim 13:

13. Blanquart teach the method of claim 1, wherein actuating the emitter to emit according to the pulse cycle (Blanquart Fig. 1 through [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled) comprises instructing the emitter to cycle on two or more electromagnetic radiation sources simultaneously. (Blanquart [0088] In an embodiment using color spaces Green-Blue-Green-Red (as seen in FIG. 7D) it may be desirous to pulse the luminance components more often than the chrominance components because users are generally more sensitive to light magnitude differences than to light color differences. This principle can be exploited using a mono-chromatic sensor as illustrated in FIG. 7D. In FIG. 7D, green, which contains the most luminance information, may be pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R . . . ) scheme to obtain the luminance data. Such a configuration would create a video stream that has perceptively more detail, without creating and transmitting unperceivable data. [0089] In an embodiment, duplicating the pulse of a weaker partition may be used to produce an output that has been adjusted for the weaker pulse. For example, blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect)

Regarding to claim 14 and 25:

14. Blanquart teach the method of claim 1, Blanquart do not explicitly teach wherein the plurality of exposure frames comprises a spectral frame sensed in response to the emitter actuating one or more of the first spectral source, the second spectral source, or the third spectral source, and wherein the method further comprises providing the spectral frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the spectral frame.

However Zuzak teach wherein the plurality of exposure frames comprises a spectral frame sensed in response to the emitter actuating one or more of the first spectral source, the second spectral source, or the third spectral source, (Zuzak [0023] the present invention is a hyperspectral imaging system that includes one or more optical tunable radiation sources configured to illuminate one or more fluorescent targets. [0241] The present invention consists primarily of a spectral light engine with DLP.RTM. technology providing the spectroscopic illumination, a digital camera with a scientific grade CCD for imaging, and software designed and developed to manage the data acquisition and the chemometric visualization. The data acquisition software automatically tune the DLP.RTM. technology and trigger the camera for collecting a series of spectroscopic images formatted as a hyperspectral image cube) nd wherein the method further comprises providing the spectral frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the spectral frame.. (Zuzak [0105] FIG. 48 is the in vivo hyperspectral imaging of human tissue, spatial variation of percentage of HbO.sub.2 and surface temperature in response to burn)

Regarding to claim 15 and 26:

15. Blanquart teach the method of claim 14, Blanquart do not explicitly teach further comprising: receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.

However Zuzak teach further comprising: receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (Zuzak [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

Regarding to claim 16 and 27:

16. Blanquart teach the method of claim 15, Blanquart do not explicitly teach wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

However Zuzak teach wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Zuzak [0411] it is believed and shown in part above that the present invention hyperspectral imaging system and methods can be used to monitor the vascular blood flow and monitor tissue oxygen in clinical use and determine if kidney function can be protected and improved when performing partial nephrectomy with real-time monitoring of kidney oxygen levels)

Regarding to claim 17:

17. Blanquart teach the method of claim 1, wherein detecting the electromagnetic
radiation comprises the pixel array (Blanquart [0045] FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image) accumulating electromagnetic radiation during a blanking period of the image sensor, (Blanquart Fig. 2D light pulse 230 during blanking period 216. Blanquart Fig. 2D light pulse 230 during blanking period 216. [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle.) and wherein actuating the emitter comprises instructing the emit to pulse (Blanquart Fig. 1 through [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled) during the blanking period of the image sensor, (Blanquart Fig. 2D light pulse 230 during blanking period 216. Blanquart Fig. 2D light pulse 230 during blanking period 216. [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. The dashed line portions in the pulse (from FIG. 3) illustrate the potential or ability to emit electromagnetic energy during the optical black portions 220 and 218 of the read cycle (sensor cycle) 200 if additional time is needed or desired to pulse electromagnetic energy) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart Fig. 29 [0089] it should be noted that by pulsing during blanking period (time during which the sensor is not reading out the pixel array), the sensor is insensitive to differences/ mismatches between lasers of the same kind and simply accumulates the light for the desired output. In another embodiment, the maximum light pulse range may be different from frame to frame. This is shown in FIG. 7E where the light pulses are different from frame to frame. The sensor may be built in order to be able to program different blanking times with a repeating pattern of 2 or 3 or 4 or n frames. In FIG. 7E, 4 different light pulses are illustrated and Pulse 1 may repeat for example after Pulse 4, and may have a pattern of 4 frames with different blanking times. This technique can be used to place the most powerful partition on the smallest blanking time and therefore allow the weakest partition to have wider pulse on one of the next frames without the need of increasing the readout speed. The reconstructed frame can still have a regular pattern from frame to frame as it is constituted of many pulsed frames)

Regarding to claim 18:

18. Blanquart teach the method of claim 1, wherein detecting electromagnetic radiation comprises accumulating electromagnetic radiation with a first pixel array and a second pixel array and wherein data output by the first pixel array and the second pixel array can be combined (Blanquart FIGS. 31) to generate such that a three-dimensional image a three-dimensional image. (Blanquart [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure. [0163] FIGS. 29A and 29B illustrate a perspective view and a side view, respectively, of an implementation of a monolithic sensor 2900 having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure. Such an implementation may be desirable for three dimensional image capture, wherein the two pixel arrays 2902 and 2904 may be offset during use. In another implementation, a first pixel array 2902 and a second pixel array 2904 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array is dedicated to a different range of wave length electromagnetic radiation than the second pixel array)

Regarding to claim 19:

19. Blanquart teach the method of claim 1, wherein the pulse cycle comprises a
repeating pattern of pulses that are repeated at a rate sufficient for generating a video stream comprising a plurality of image frames comprising color imaging data and spectral imaging data. (Blanquart [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure. Blanquart Fig. 7 [0076] a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

Regarding to claim 20 and 28:

20. Blanquart teach the method of claim 1, wherein the visible source is a white light source, and wherein the pulse cycle comprises the emission by the visible source and further comprises a first spectral emission by the first spectral source (Blanquart Fig. 1, Fig. 36 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible [white light source] and non-visible wavelengths, without departing from the scope of the disclosure. In the figure, the object 110 to be imaged contains a red) 

Blanquart do not explicitly teach and a second spectral emission by the second spectral source or a first spectral emission by the first spectral source and a third spectral emission by the third spectral source.

However Zuzak teach and a second spectral emission by the second spectral source or a first spectral emission by the first spectral source and a third spectral emission by the third spectral source. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results. Zuzak [0331] the resulting gray scale or color encoded images provide the clinician with a non-invasive visualization of the chemical state within the micro-vasculature perfusing the tissue while the patient is in the clinic or surgery. A simplified schematic of the instrumentation described above is presented in FIG. 49. [0361] The results are now discussed infra. Visual inspection of the processed spectral sweep images (See FIG. 57A) showed that the DLP hyperspectral imaging system can differentiate between oxygenated and deoxygenated tissue. In FIG. 57A, all three fingers were colored shades of red, orange, and yellow, which corresponded to a percent HbO.sub.2 between 60 and 80%, as indicated on the color bar at the right. As expected under `Control` conditions, there was no difference in the surface oxygenation amongst the three fingers. In FIG. 57B, the middle finger was colored blue-green, which corresponds to a percent HbO.sub.2 between 40 and 50%, while the other two fingers appeared the same as they did in the `Control` image. As expected under `Occluded` conditions, the rubber band tourniquet inhibits blood flow to the finger and effectively de-oxygenates the tissue. In FIG. 57C, the middle finger was colored red-orange, corresponding to a percent HbO.sub.2 higher than 75%. As expected under `Reperfusion` conditions, the DLP HSI visualizes an overshoot in tissue oxygenation related to reactive hyperemia most likely caused by vascular autoregulation of the previously occluded finger. Zuzak [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66). Zuzak [0015] in United States Patent Application Publication No. 2007/0016079 (Freeman et al.). The '079 application describes methods and systems of hyperspectral and multispectral imaging of medical tissues. [0028] a method for hyperspectral surgery by capturing image data of one or more fluorescent targets generating a wide spectrum electromagnetic radiation comprising: separating the electromagnetic radiation into at least one spectral band or a band spectrum using a spatial light modulator. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482